DETAILED ACTION
This action is responsive to the application No.16/661,585 filed on 10/23/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 10/29/2019 in which claims 1, 6, 10, 11, 12, and 13 are amended, claims 1, 10 and 17 are independent claims. New added claims 17-20. Claims 1-20 have been examined and are pending in this application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’), in view of Krishnamoorthy (US 2011/0171447 A1; hereinafter ‘Krishnamoorthy’).
Regarding independent claim 1, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses a semiconductor package, comprising:
a semiconductor chip (302, Column 4, lines 61-67) having a connection pad (304, Column 4, lines 61-67); 

an interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) disposed on the semiconductor chip (302, Column 4, lines 61-67) and the encapsulant (310, 312, 314), 
wherein the interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) includes a first insulating layer (1214, Column 9, lines 47-56), a first redistribution layer (1230, Column 9, lines 47-64) disposed on the first insulating layer (1214, Column 9, lines 47-56), and a second insulating layer (1216, Column 9, lines 47-56) disposed on the first insulating layer (1214, Column 9, lines 47-56) and covering the first redistribution layer (1230, Column 9, lines 47-64), 
wherein the first redistribution layer (1230, Column 9, lines 47-64) is electrically connected to the connection pad (304, Column 4, lines 61-67, and note that figure 9 is the cross section in figure 4 at 6-6, which all lines that go through connect to the IC) (Column 4, lines 15-26), and 
wherein b/a (10/15 =0.66667) is 4 or less, in which a (t3 =15 m, Column 11, lines 15-34) is a thickness of the first redistribution layer (1230, Column 9, lines 47-64), and b (s1=10 m, Column 11, lines 30-34) is a gap (s1=10 m, Column 11, lines 30-34) between patterns of the first redistribution layer (1230, Column 9, lines 47-64).
Wu does not clearly show

Krishnamoorthy shown in figure 1a-1b and paragraph 0104 establishes the layers that yield greater than 90% DOP are considered to be good planarizing layers. Therefore, it would be obvious for one of ordinary skill in the art to used covers the range greater than 90% and less than 100% the degree of planarization (DOP) is good. The reason is because most of the range is greater than 90% and less then 100% DOP are considered to be good planarizing layers, but the range that 100% DOP is either difficult or not to achievable. Therefore, it would be obvious for person skill in the art to used planarizing layers that yield greater than 90% and less then 100% DOP to modifies the second insulating layer 1216 of Wu reference to meet claim limitation “a sum of a thickness of the second insulating layer in a region covering the first redistribution layer and a thickness of the first redistribution layer covered by the region of the second insulating layer is greater than a thickness of the second insulating layer in a region between patterns of the first redistribution layer”. It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Krishnamoorthy to teachings of Wu such as applied layers that yield greater than 90% and less than 100% the degree of planarization (DOP)  (Krishnamoorthy Fig. 1b) of Krishnamoorthy to the second insulating layer 1216 (Wu Fig. 3, 12, and 13) of Wu, One of ordinary skill in the art would have been motivated to 
Krishnamoorthy paragraph 0104 establishes the range greater than 90% and less than 100% the degree of planarization (DOP) is result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to covers the range greater than 90% and less than 100% of the degree of planarization (DOP) in order to provide a good planarization if layers that yield greater than 90% and less than 100% of the degree of planarization (DOP) and optimize range greater than 90% and less than 100% the degree of planarization (DOP) (Krishnamoorthy [0104]) is in a range as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 2, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 1, 

Regarding claim 3, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 1, wherein 
a is 10 µm (a (t3 =15 µm, and may be in a range of approximately 10 µm to 30 µm, Column 11, lines 15-34) or less.
Regarding claim 4, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 3, wherein 
a is 0.5 µm or greater (a (t3 =15 µm, and may be in a range of approximately 10 µm to 30 µm, Column 11, lines 15-34).
Regarding claim 5, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 4, wherein 
b is 0.1 µm to 40 µm (b (s1=10 µm, Column 11, lines 30-34).
Regarding claim 6, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 1, wherein
(c-a)/a is 0.5 or greater ((30-15)/15=1 is less than 1.5).
Regarding claim 7, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 6, wherein
(c-a)/a is 1.5 or less ((30-15)/15=1 is less than 1.5).
Regarding claim 8, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 7, but does not shown wherein c is 1 .mu.m to 20 .mu.m.
Wu’s Fig, 13 and (col 11, lines 15-54) shown (“c” is the thickness t.sub.2 of 1212 or 1214, see Fig. 13, col 9, lines 47-56, (approximately 30 .mu.m).
However, Wu silent for wherein c is 1 .mu.m to 20 .mu.m.
Wu discloses the semiconductor package, wherein c is approximately 30 .mu.m.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap ranges disclosed by the prior art (MPEP 2144).
Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Wu in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation the result effective variable of the “c” (result effective at least wherein c is approximately 30 .mu.m for as a thickness affects the overall package size) in order to in an instance increased the size of the device, lower manufacturing costs. Further, the specification contains no disclosure of either the critical nature of the claimed wherein c is approximately 30 .mu.m or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 9, Wu’s Fig. 3, 12, and 13 and the supporting disclosure the semiconductor package of claim 1, wherein 
the first redistribution layer (1230 is the metal layers may include Copper, Column 11, lines 15-55) includes copper (Cu).
Regarding claim 11, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 1, wherein 
(c-a)/a is 0.5 or greater, and ((30-15)/15=1 is greater 0.5).
(a (t3 =15 µm, and may be in a range of approximately 10 µm to 30 µm, Column 11, lines 15-34).
Wu silent for wherein
a is 10 µm or less, 
(c- d)/c is 0.5 or less.
Wu discloses the semiconductor package, wherein (a (t3 =15 µm, and may be in a range of approximately 10 µm to 30 µm, Column 11, lines 15-34).
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “inside the ranges disclosed by the prior art (MPEP 2144).
Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Wu in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
 (c- d)/c is 0.5 or less.
As modified “c” in the rejection of claim 1. 
Krishnamoorthy shown in figure 1a-1b and paragraph 0104 establishes the layers that yield greater than 90% DOP are considered to be good planarizing layers. Therefore, it would be obvious for one of ordinary skill in the art to used covers the range greater than 90% and less than 100% the degree of planarization (DOP) is good. The reason is because most of the range is greater than 90% and less then 100% DOP are considered to be good planarizing layers, but the range that 100% DOP is either difficult or not to achievable. Therefore, it would be obvious for person skill in the art to used planarizing layers that yield greater than 90% and less then 100% DOP to modifies the second insulating layer 1216 of Wu reference to meet claim limitation “a sum of a thickness of the second insulating layer in a region covering the first redistribution layer and a thickness of the first redistribution layer covered by the region of the second insulating layer is greater than a thickness of the second insulating layer in a region between patterns of the first redistribution layer”. It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Krishnamoorthy to teachings of Wu such as applied layers that yield greater than 90% and less than 100% the degree of planarization (DOP)  (Krishnamoorthy Fig. 1b) of Krishnamoorthy to the second insulating layer 1216 (Wu Fig. 3, 12, and 13) of Wu, One of ordinary skill in the art would have been motivated to make this modification such as to provide a good planarization if layers that yield greater than 90% and less than 100% the degree of planarization (DOP).
Krishnamoorthy paragraph 0104 establishes the range greater than 90% and less than 100% the degree of planarization (DOP) is result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to covers the range greater than 90% and less than 100% of the degree of planarization (DOP) in order to provide a good planarization if layers that yield greater than 90% and less than 100% of the degree of planarization (DOP) and optimize range greater than 90% and less than 100% the degree of planarization (DOP) (Krishnamoorthy [0104]) is in a range as a "result effective variable”, and arrives at the recited limitation. 
Thus, (c=30 (if c=30 the d is equal 90% of c. therefore (c=30 µm, d=27). Then ((30-27)/30) = 0.1 less than 0.5).
Regarding claim 12, Wu in view of Krishnamoorthy disclose the semiconductor package of claim 1, wherein 
wherein (c- d)/c is 0.5 or less.
As modified “c” in the rejection of claim 1. 
Krishnamoorthy shown in figure 1a-1b and paragraph 0104 establishes the layers that yield greater than 90% DOP are considered to be good planarizing layers. Therefore, it would be obvious for one of ordinary skill in the art to used covers the range greater than 90% and less than 100% the degree of planarization (DOP) is good. The reason is because most of the range is greater than 90% and less then 100% DOP are considered to be good planarizing layers, but the range that 100% DOP is either difficult or not to achievable. Therefore, it would be obvious for person skill in the art to used planarizing layers that yield greater than 90% and less then 100% DOP to modifies the second insulating layer 1216 of Wu reference to meet claim limitation “a sum of a thickness of the second insulating layer in a region covering the first redistribution layer and a thickness of the first redistribution layer covered by the region of the second insulating layer is greater than a thickness of the second insulating layer in a region between patterns of the first redistribution layer”. It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Krishnamoorthy to teachings of Wu such as applied layers that yield greater than 90% and less than 100% the degree of planarization (DOP)  (Krishnamoorthy Fig. 1b) of Krishnamoorthy to the second insulating layer 1216 (Wu Fig. 3, 12, and 13) of Wu, One of ordinary skill in the art would have been motivated to make this modification such as to provide a good planarization if layers that yield greater than 90% and less than 100% the degree of planarization (DOP).
Krishnamoorthy paragraph 0104 establishes the range greater than 90% and less than 100% the degree of planarization (DOP) is result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to covers the range greater than 90% and less than 100% of the degree of planarization (DOP) in order to provide a good planarization if layers that yield greater than 90% and less than 100% of the degree of planarization (DOP) and optimize range greater than 90% and less than 100% the degree of planarization (DOP) (Krishnamoorthy [0104]) is in a range as a "result effective variable”, and arrives at the recited limitation. 
Thus, (c=30 (if c=30 the d is equal 90% of c. therefore (c=30 µm, d=27). Then ((30-27)/30) = 0.1 less than 0.5). 
Regarding claim 13, Wu’s Fig. 3, 12, and 13 and the supporting disclosure the semiconductor package of claim 1, wherein 
b is 20 µm to 40 µm (b (s1=10 µm, Column 11, lines 30-34).
However, Wu silent for wherein b is 20 µm to 40 µm.
Wu discloses the semiconductor package, wherein b is 10.mu.m.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap ranges disclosed by the prior art (MPEP 2144).
Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Wu in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation the result effective variable of the “b” (result effective at least wherein c is 10 .mu.m for as a thickness affects the overall package size) in order to in an instance reduce the size of the formed device which leads to forming more compact complex devices, high manufacturing costs. Further, the specification contains no disclosure of either the critical nature of the claimed wherein b is 10 .mu.m or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’), and further in view of LEE (US 2017/0287839 A1; hereinafter ‘Lee’).
Regarding claim 10, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package, wherein
a semiconductor chip (302, Column 4, lines 61-67) having a connection pad (304, Column 4, lines 61-67); 
an encapsulant (310, 312, 314, Column 4, line 68-Column 5, lines 1-2) (Notes: element encapsulating the chip) covering at least a portion (see Fig. 3) of the semiconductor chip (302, Column 4, lines 61-67); and 
an interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) disposed on the semiconductor chip (302, Column 4, lines 61-67) and the encapsulant (310, 312, 314), 
wherein the interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) includes a first insulating layer (1214, Column 9, lines 47-56), a first redistribution layer (1230, Column 9, lines 47-64) disposed on the first insulating layer (1214, Column 9, lines 47-56), and a second insulating layer (1216, Column 9, lines 47-56) disposed on the first insulating layer (1214, Column 9, lines 47-56) and covering the first redistribution layer (1230, Column 9, lines 47-64), 
wherein the first redistribution layer (1230, Column 9, lines 47-64) is electrically connected to the connection pad (304, Column 4, lines 61-67, and note that figure 9 is the cross section in figure 4 at 6-6, which all lines that go through connect to the IC) (Column 4, lines 15-26), and 
wherein b/a (10/15 =0.66667) is 4 or less, in which a (t3 =15 m, Column 11, lines 15-34) is a thickness of the first redistribution layer (1230, Column 9, lines 47-64), and b (s1=10 m, Column 11, lines 30-34) is a gap (s1=10 m, Column 11, lines 30-34) between patterns of the first redistribution layer (1230, Column 9, lines 47-64).
Wu does not clearly show wherein 
the second insulating layer includes a photosensitive insulating material (PID).
Lee’s Fig. 15 discloses the second insulating layer (141a or 141b, [0075]) includes a photosensitive insulating material (PID), ([0075]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Wu such as substitution the photosensitive insulating material (PID) of 141a or 141b (Lee Fig. 15) of Lee to the second insulating layer 1216 (Wu, Fig. 12) of Wu. One of ordinary skill in the art would have been motivated to make this modification such as photosensitive insulating material which enables avoiding a separate photoresist for patterning.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’), in view of Krishnamoorthy (US 2011/0171447 A1; hereinafter ‘Krishnamoorthy’), and further in view of LEE (US 2017/0287839 A1; hereinafter ‘Lee’).
Regarding claim 14, Wu in view of Krishnamoorthy and the supporting disclosure discloses the semiconductor package of claim 1, but does not discloses further comprising:
a frame having a through-hole.
wherein the semiconductor chip is disposed in the through-hole, and
wherein the encapsulant fills at least a portion of the through-hole.
Lee’s Fig. 15 discloses a frame (110, [0086]) having a through-hole (i.e., the portion or region to forming the semiconductor chip 120, see Fig. 15).
wherein the semiconductor chip (120, [0086]) is disposed in the through-hole (see Fig. 15), and
wherein the encapsulant fills (130, [0086]) at least a portion of the through-hole (see Fig. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Wu such as replace the IC chip package (Wu Fig. 12) of Wu by frame 110 having through hole and semiconductor chip form in the through hole (Lee, Fig. 15) of Lee. One of ordinary skill in the art would have been motivated to make this modification such as protecting the semiconductor chip from external impacts.
Regarding claim 15, Wu in view of Krishnamoorthy and the supporting disclosure discloses the semiconductor package of claim 14, but does not explicitly disclose wherein
the frame includes a first built-up layer in contact with the first insulating layer, a first wiring layer in contact with the first insulating layer and buried in the first built-up layer, a second wiring layer disposed on a portion of the first built-up layer opposing a portion in which the first wiring layer is buried, a second built-up layer disposed on the first built-up layer and covering the second wiring layer, and a third wiring layer disposed on a portion of the second built-up layer opposing a portion in which the second wiring layer is buried, and
wherein the first to third wiring layers are electrically connected to the connection pad.
Lee’s Fig. 15 discloses the frame (110) includes a first built-up layer (115b, , [0112]) in contact with the first insulating layer (141a, [0070]), a first wiring layer (112b, [0110]) in contact with the first insulating layer (141a) and buried in the first built-up layer (115b), a second wiring layer (112c, [0112]) disposed on a portion of the first built-up layer (115b) opposing a portion in which the first wiring layer (112b) is buried, a second built-up layer (115a, [0112]) disposed on the first built-up layer (115b) and covering the second wiring layer (112c), and a third wiring layer (112a, [0110]) disposed on a portion of the second built-up layer (115a) opposing a portion in which the second wiring layer 112c) is buried, and
wherein the first to third wiring layers are electrically connected (The wirings 112a, 112b, and 112c are connected by vias 111a and 111b, and 112b connected with 142c by via first 143a and connected to 120P, see Fig. 15) to the connection pad (120P, [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Wu such as replace the IC chip package (Wu Fig. 12) of Wu by frame 110 including first and second built-up layer having first second and third wiring electrical connected with connection pad (Lee, Fig. 15) of Lee, One of ordinary skill in the art would have been motivated to make this modification such as provide the semiconductor package to work the same way and offer the same benefits or functionality. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’), in view of Krishnamoorthy (US 2011/0171447 A1; hereinafter ‘Krishnamoorthy’), and further in view of LEE (US 2017/0287839 A1; hereinafter ‘Lee’) and PARK (US 2017/0040265 A1; hereinafter ‘Park’).
 Regarding claim 16, Wu and Krishnamoorthy in view of Lee disclose the semiconductor package of claim 14, but does not explicitly discloses wherein 
the frame further includes a core layer, first and second wiring layers disposed on both surfaces of the core layer, respectively, first and second built-up layers disposed on both surfaces of the core layer, respectively, and covering the first and second wiring layers, respectively, a third wiring layer disposed on a portion of the first built-up layer opposing a portion in which the first wiring layer is buried, and a fourth wiring layer disposed on a portion of the second built-up layer opposing a portion in which the second wiring layer is buried, and
wherein the first to fourth wiring layers are electrically connected to the connection pad.
Park’s Fig. 17 discloses the frame (110, [0087]) further includes a core layer (111a, [0087]), first (112a, [0087]) and second wiring layers (112b, [0087]) disposed on both surfaces of the core layer (111a), respectively, first (111b, [0087]) and second built-up layers (111c, [0087]) disposed on both surfaces of the core layer(111a), respectively, and covering the first and second wiring layers (see Fig. 17), respectively, a third wiring layer (112c, [0087]) disposed on a portion of the first built-up layer (111b) opposing a portion in which the first wiring layer (112a) is buried, and a fourth wiring layer (112d, [0087]) disposed on a portion of the second built-up layer (111c) opposing a portion in which the second wiring layer (112b) is buried, and
wherein the first to fourth wiring layers (112a/112b/112c/112d) are electrically connected (The first to fourth redistribution layers 112a, 112b, 112c, and 112d may be electrically connected to the connection pads 122, see Fig. 17, [0087]) to the connection pad (122, [0087]). 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Wu such as replace the IC chip package (Wu Fig. 12) of Wu by frame 110 including core layer, first and second built-up layer having first second third and fourth wiring electrical connected with connection pad (Lee, Fig. 15) of Lee, One of ordinary skill in the art would have been motivated to make this modification such as provide the semiconductor package to work the same way and offer the same benefits or functionality.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’).
Regarding independent claim 17, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses a semiconductor package, comprising:
a semiconductor chip (302, Column 4, lines 61-67) having a connection pad (304, Column 4, lines 61-67); 
an encapsulant (310, 312, 314, Column 4, line 68-Column 5, lines 1-2) (Notes: element encapsulating the chip) covering at least a portion (see Fig. 3) of the semiconductor chip (302, Column 4, lines 61-67); and 
an interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) disposed on the semiconductor chip (302, Column 4, lines 61-67) and the encapsulant (310, 312, 314), 
wherein the interconnect structure (301-multi-layer substrate, see Fig. 1, Column 3, lines 60-65, Fig. 2, column 4, lines 27-60, Fig. 3, 12, 13) includes a first insulating layer (1214, Column 9, lines 47-56), a first redistribution layer (1230, Column 9, lines 47-64) disposed on the first insulating layer (1214, Column 9, lines 47-56), and a second insulating layer (1216, Column 9, lines 47-56) disposed on the first insulating layer (1214, Column 9, lines 47-56) and covering the first redistribution layer (1230, Column 9, lines 47-64), 
wherein the first redistribution layer (1230, Column 9, lines 47-64) is electrically connected to the connection pad (304, Column 4, lines 61-67, and note that figure 9 is the cross section in figure 4 at 6-6, which all lines that go through connect to the IC) (Column 4, lines 15-26), and
Wu’s Fig, 13 and (col 11, lines 15-54) shown (“c” is the thickness t.sub.2 of 1212 or 1214, see Fig. 13, col 9, lines 47-56, (approximately 30 .mu.m). 
Wu does not clearly show
wherein c is 1 um to 20 um, in which c is a sum of a thickness of the second insulating layer in a region covering the first redistribution layer and the thickness of the first redistribution layer covered by the region of the second insulating layer. 
However, Wu silent for wherein c is 1 .mu.m to 20 .mu.m.
However, Wu discloses the semiconductor package, wherein c is approximately 30 .mu.m.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap ranges disclosed by the prior art (MPEP 2144).
Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Wu in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation the result effective variable of the Si thin film (result effective at least wherein c is approximately 30 .mu.m for as a thickness affects the overall package size) in order to in an instance increased the size of the device, lower manufacturing costs. Further, the specification contains no disclosure of either the critical nature of the claimed wherein c is approximately 30 .mu.m or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 18, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 1, 
wherein b/a is 4 or less (a (t3 =15 ?m, Column 11, lines 15-34) is a thickness of the first redistribution layer (1230, Column 9, lines 47-64), and b (s1=10 ?m, Column 11, lines 30-34) is a gap (s1=10 ?m, Column 11, lines 30-34) between patterns of the first redistribution layer (1230, Column 9, lines 47-64), 10/15=.66 is less than 4). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by (US 8,198,724 B1; hereinafter ‘Wu’), in view of Krishnamoorthy (US 2011/0171447 A1; hereinafter ‘Krishnamoorthy’).
Regarding claim 19, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 17,
wherein (c-a)/a is 1.5 or less ((30-15)/15=1 is less than 1.5), in which a is thickness of the first redistribution layer, and
Wu does not explicitly discloses
wherein (c-d)/c is 0.5 or less, in which d is a thickness of the second insulating layer in a region between patterns of the first redistribution layer.
Krishnamoorthy shown in figure 1a-1b and paragraph 0104 establishes the layers that yield greater than 90% DOP are considered to be good planarizing layers. Therefore, it would be obvious for one of ordinary skill in the art to used covers the range greater than 90% and less than 100% the degree of planarization (DOP) is good. The reason is because most of the range is greater than 90% and less then 100% DOP are considered to be good planarizing layers, but the range that 100% DOP is either difficult or not to achievable. Therefore, it would be obvious for person skill in the art to used planarizing layers that yield greater than 90% and less then 100% DOP to modifies the second insulating layer 1216 of Wu reference to meet claim limitation “a sum of a thickness of the second insulating layer in a region covering the first redistribution layer and a thickness of the first redistribution layer covered by the region of the second insulating layer is greater than a thickness of the second insulating layer in a region between patterns of the first redistribution layer”. It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Krishnamoorthy to teachings of Wu such as applied layers that yield greater than 90% and less than 100% the degree of planarization (DOP)  (Krishnamoorthy Fig. 1b) of Krishnamoorthy to the second insulating layer 1216 (Wu Fig. 3, 12, and 13) of Wu, One of ordinary skill in the art would have been motivated to make this modification such as to provide a good planarization if layers that yield greater than 90% and less than 100% the degree of planarization (DOP).
Krishnamoorthy paragraph 0104 establishes the range greater than 90% and less than 100% the degree of planarization (DOP) is result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to covers the range greater than 90% and less than 100% of the degree of planarization (DOP) in order to provide a good planarization if layers that yield greater than 90% and less than 100% of the degree of planarization (DOP) and optimize range greater than 90% and less than 100% the degree of planarization (DOP) (Krishnamoorthy [0104]) is in a range as a "result effective variable”, and arrives at the recited limitation.
Therefore, (c- d)/c is 4 or less (c=30 (if c=30 the d is equal 90% of c (see rejection of claim 1 above). therefore (c=30 µm, d=27). Then ((30-27)/30)=0.1 less than 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Wu (US 8,198,724 B1; hereinafter ‘Wu’), and further in view of LEE (US 2017/0287839 A1; hereinafter ‘Lee’).
Regarding claim 19, Wu’s Fig. 3, 12, and 13 and the supporting disclosure discloses the semiconductor package of claim 17semiconductor packages of claim 17, but does not explicitly discloses wherein 
the second insulating layer includes a photosensitive insulating material (PID).
Lee’s Fig. 15 discloses the second insulating layer (141a or 141b, [0075]) includes a photosensitive insulating material (PID), ([0075]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Wu such as substitution the photosensitive insulating material (PID) of 141a or 141b (Lee Fig. 15) of Lee to the second insulating layer 1216 (Wu, Fig. 12) of Wu. One of ordinary skill in the art would have been motivated to make this modification such as photosensitive insulating material which enables avoiding a separate photoresist for patterning.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. The followings are applicant’s argument.
Regarding of claim 1
Applicant’s Argument:  On pages 7-8 of Applicant’s Remarks, it is argued 
Applicant respectfully submits that Krishnamoorthy may not be combined with
Wu because these two references are directed to entirely different packaging processes.
In contrast, Krishnamoorthy is all about a coating process as disclosed in paragraph [0099] (reproduced below).
Compositions contemplated herein may be coated onto a surface by any suitable method, including continuous deposition techniques such as spin coating, gravure coating, curtain coating, dip coating, slot-die coating, spray coating, and continuous nozzle coating; and discontinuous deposition techniques such as ink jet printing, gravure printing, and screen printing.
Wu discloses that dielectric (insulating) layers covering metal layers are formed using a lamination process, which may not show an undulation phenomenon occurring in a coating process used in the present application.
Examiner’s response: The examiner respectfully disagrees. As shown in in col. 11, lines 24-28, Wu discloses the dielectric layers may include an organic resin material
applied using a laminated (Note: lamination technique the Wu reference mentions is spinning on, which is exactly what the Krishnamoorthy reference is describing). So not only is it analogous, the method of the secondary reference is the first method listed in the primary reference. Thus, the combination of Wu and Krishnamoorthy is obvious to disclose the independent of claim 1. Independent claims 10 and 17 are amended and recite similar with amended independent claim 1 are not allowable over Wu and Krishnamoorthy reference for at least the same reasons provided above. 
	As show in Wu reference, the lamination technique the Wu reference mentions is spinning on, that is similarly or equivalent with method of application to form dielectric (insulating) layers covering metal layers are formed using a lamination process. Therefore, Wu reference to show undulation phenomenon occurring in a coating process as used in the present application.
Regarding of claim 11
Applicant’s Argument:  On pages 8-9 of Applicant’s Remarks, it is argued 
Applicant respectfully submits that Krishnamoorthy may not be combined with
Wu because these two references are directed to entirely different packaging processes.
Examiner’s response: The examiner respectfully disagrees. As shown in in col. 11, lines 24-28, Wu discloses the dielectric layers may include an organic resin material
applied using a laminated (Note: lamination technique the Wu reference mentions is spinning on, which is exactly what the Krishnamoorthy reference is describing). So not only is it analogous, the method of the secondary reference is the first method listed in the primary reference. Thus, the combination of Wu and Krishnamoorthy is obvious to disclose the independent of claim 1. Independent claims 10 and 17 are amended and recite similar with amended independent claim 1 are not allowable over Wu and Krishnamoorthy reference for at least the same reasons provided above. 
	As show in Wu reference, the lamination technique the Wu reference mentions is spinning on, that is similarly or equivalent with method of application to form dielectric (insulating) layers covering metal layers are formed using a lamination process. Therefore, Wu reference to show undulation phenomenon occurring in a coating process as used in the present application.
Regarding of claims 8 and 13
Applicant’s Argument:  On pages 10-12 of Applicant’s Remarks, it is argued 
 The thickness of “c” and the gap “b” between patterns of the first redistribution layer.
	Examiner’s response: See new rejection of claims 8 and 13 above.
Regarding of claim 10
Applicant’s Argument:  On page 11 of Applicant’s Remarks, it is argued 
 PID material is known to be used in the above-discussed coating process which applies to the present application as well as Krishnamoorthy, which is different from the lamination process of Wu. Thus, no person of ordinary skill in the art would be taught, suggested or motivated to use this PID material disclosed in Lee in the lamination process of Wu.
	Examiner’s response: The examiner respectfully disagrees. As shown in in col. 11, lines 24-28, Wu discloses the dielectric layers may include an organic resin material
applied using a laminated (Note: lamination technique the Wu reference mentions is spinning on, which is exactly what the Lee reference is describing). So not only is it analogous, the method of the secondary reference is the first method listed in the primary reference. Thus, the combination of Wu and Lee is obvious to disclose the independent of claim 10. Independent claims 10 are not allowable over Wu and Lee reference for at least the same reasons provided above. 
	As show in Wu reference, the lamination technique the Wu reference mentions is spinning on, that is similarly or equivalent with method of application to form dielectric (insulating) layers covering metal layers are formed using a lamination process. Therefore, Wu reference to show undulation phenomenon occurring in a coating process as used in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             

/LONG  LE/
Examiner, Art Unit 2815